NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SEAN HOWARD,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3052
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Charlotte County; George C.
Richards, Judge.



PER CURIAM.

             Affirmed. See Jones v. State, 569 So. 2d 1234 (Fla. 1990).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.